13‐2705‐cv
     EEOC v. Port Authority of N.Y. and N.J.




 1                               UNITED STATES COURT OF APPEALS
 2                                   FOR THE SECOND CIRCUIT
 3
 4                                             August Term, 2013
 5
 6                (Argued: May 27, 2014                   Decided: September 29, 2014)
 7
 8                                            No. 13‐2705‐cv
 9                                _____________________________________
10
11                           EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,
12
13                                             Plaintiff‐Appellant,
14
15                                                    ‐ v. ‐
16
17                           PORT AUTHORITY OF NEW YORK AND NEW JERSEY,
18
19                                          Defendant‐Appellee.
20                                _____________________________________
21
22   Before:           LIVINGSTON and DRONEY, Circuit Judges; CHEN, District Judge.*
23
24          The Equal Employment Opportunity Commission (“EEOC”) appeals from a
25   judgment  on  the  pleadings  of  the  United  States  District  Court  for  the  Southern
26   District of New York (Buchwald, J.), dismissing the EEOC’s complaint against the
27   Port Authority of New York and New Jersey (“Port Authority”), brought pursuant
28   to the Equal Pay Act of 1963, 29 U.S.C. § 206(d).  The district court concluded that
29   the EEOC failed to allege sufficient facts to state a plausible claim that female and
30   male  attorneys  at  the  Port  Authority  performed  “equal  work”  despite  receiving


              *
            The Honorable Pamela K. Chen, United States District Judge for the Eastern District
     of New York, sitting by designation.
 1   unequal pay.  Because the EEOC did not allege any facts supporting a comparison
 2   between the attorneys’ actual job duties, thereby precluding a reasonable inference
 3   that the attorneys performed “equal work,” we AFFIRM. 
 4
 5                                     JULIE L. GANTZ (P. David Lopez, Lorraine C. Davis,
 6                                     and Daniel T. Vail, on the brief), Equal Employment
 7                                     Opportunity  Commission,  Washington,  D.C.,  for
 8                                     Plaintiff‐Appellant. 
 9
10                                     ROSEMARY  ALITO  (George Peter Barbatsuly, on the
11                                     brief),  K&L  Gates  LLP,  Newark,  New  Jersey,  for
12                                     Defendant‐Appellee.
13
14   DEBRA ANN LIVINGSTON, Circuit Judge:

15         Following  a  three‐year  investigation,  the  Equal  Employment  Opportunity

16   Commission (“EEOC”) filed suit against the Port Authority of New York and New

17   Jersey  (“Port  Authority”),  asserting  that  the  Port  Authority  paid  its  female

18   nonsupervisory attorneys at a lesser rate than their male counterparts for “equal

19   work,” in violation of the Equal Pay Act of 1963 (“EPA”), 29 U.S.C. § 206(d).1  To

20   support its claim that the attorneys performed “equal work,” the EEOC pled broad

21   facts concerning the attorneys’ jobs (such as that the attorneys all have “the same

22   professional degree,” work “under time pressures and deadlines,” and utilize both



           1
             The EEOC also asserted claims under the Age Discrimination in Employment Act
     of 1967, 29 U.S.C. § 623, but the parties stipulated to the dismissal of those claims with
     prejudice and we do not consider them in this appeal.

                                                 2
 1   “analytical”  and  “legal”  skills)  that  are  generalizable  to  virtually  all  practicing

 2   attorneys.  The EEOC did not, however, plead any facts particular to the attorneys’

 3   actual job duties.  Instead, the EEOC proceeded under a theory that, at the Port

 4   Authority, “an attorney is an attorney is an attorney” – that is, that the dozens of

 5   nonsupervisory attorneys working at the Port Authority during the relevant period

 6   (in practice areas ranging from Contracts to Maritime and Aviation, and from Labor

 7   Relations to Workers’ Compensation) were all doing equal work – and that, as a

 8   result, the EEOC was not required to detail similarities between the attorneys’ job

 9   duties (or other factual matter as  to  the content of the attorneys’ jobs) to state a

10   plausible EPA claim.  

11          Holding to the contrary, the district court granted the Port Authority’s motion

12   for judgment on the pleadings under Federal Rule of Civil Procedure 12(c).  See

13   EEOC v. Port Auth. of N.Y. & N.J., No. 10 Civ. 7462 (NRB), 2012 WL 1758128, at *6

14   (S.D.N.Y. May 17, 2012).  We conclude that the EEOC’s failure to allege any facts

15   concerning the attorneys’ actual job duties deprives the Court of any basis from

16   which to draw a reasonable inference that the attorneys performed “equal work,”




                                                   3
 1   the  touchstone  of  an  EPA  claim.    Accordingly,  the  complaint  failed  to  state  a

 2   plausible claim for relief.  We therefore affirm the judgment of the district court.

 3                                          BACKGROUND2

 4          In 2007, spurred by a charge of discrimination filed by a female attorney in the

 5   Port Authority’s law department, the EEOC began an investigation into the Port

 6   Authority’s pay practices.  The Port Authority states that it cooperated with the

 7   investigation,  a  characterization  the  EEOC  does  not  contest.    In  2010,  the  EEOC

 8   issued a determination letter announcing its conclusion that the Port Authority had

 9   violated  the  EPA  by  paying  its  female  attorneys  at  a  lesser  rate  than  its  male

10   attorneys.    Specifically,  the  EEOC  asserted  that  a  comparison  of  the  salaries  of

11   “similarly situated attorneys” revealed that “males were earning more than their

12   female comparators, and in most instances by a wide margin.”  Moreover, according

13   to the EEOC, “[a] review of the evidence indicate[d] that the pay disparity [was] not

14   explained by . . . factors other than sex.”  The EEOC did not identify additional

15   claimants, any comparators, or facts supporting its  conclusion that the attorneys at

            2
               The  following  facts  are  taken  from  the  EEOC’s  complaint  and  incorporated
     interrogatory  responses,  “which  we  assume  to  be  true  and  construe  in  the  light  most
     favorable to the plaintiff.”  See Cruz v. FXDirectDealer, LLC, 720 F.3d 115, 118 (2d Cir. 2013). 
     Where necessary for context, this section also refers to the district court’s order dismissing
     the EEOC’s complaint, as well as transcripts of the proceedings before the district court. 

                                                    4
 1   issue  were  “similarly  situated.”    The  determination  letter  offered  conciliation

 2   discussions, which the Port Authority declined.  The EEOC then initiated this suit. 

 3           The EEOC’s complaint alleges, essentially in sum, that the Port Authority

 4   violated the EPA because: 

 5           The Port Authority has paid and continues to pay wages to its non‐
 6           supervisory female attorneys at rates less than the rates paid to male
 7           employees in the same establishments for substantially equal work for
 8           jobs  the  performance  of  which  requires  equal  skill,  effort,  and
 9           responsibility,  and  which  are  performed  under  similar  working
10           conditions.

11   J.A. 11‐12.  The complaint charges that while nonsupervisory attorneys share the

12   same job code, female attorneys are paid salaries “less than male attorneys having

13   the same job code,” and that “[t]he disparity in pay cannot be attributed to factors

14   other  than  sex.”    J.A.  12.    The  Port  Authority  answered,  and  at  a  subsequent

15   conference, the district court suggested its skepticism that the EEOC had adequately

16   pled  a  claim,  despite  its  access  to  evidence  gathered  during  the  three‐year

17   investigation.  Accordingly, the district court ordered the Port Authority to serve

18   and the EEOC to respond to interrogatories to elucidate “what [the EEOC’s] position

19   is.” 




                                                 5
 1          In its responses to the Port Authority’s interrogatories, the EEOC identified

 2   fourteen female nonsupervisory attorneys as claimants as well as a host of alleged

 3   comparators for each claimant, with the claimants and comparators presented in a

 4   table  comparing  their  dates  of  bar  admission,  dates  of  service  with  the  Port

 5   Authority,  salaries,  and  divisions.    The  EEOC  asserted  that  the  claimants’  and

 6   comparators’ jobs were substantially similar based on broad allegations that, inter

 7   alia,  the  attorneys  served  the  same  client,  the  Port  Authority;  there  were  no  job

 8   descriptions differentiating between jobs; and the attorneys’ jobs all demanded a

 9   professional  demeanor,  compliance  with  rules  of  professional  conduct,  and

10   familiarity with legal documents.  The EEOC also provided allegations specific to

11   the Port Authority to support its contention that the Port Authority understood the

12   claimants’ and comparators’ jobs to be similar, including that the attorneys shared

13   the same job code; the Port Authority’s attorney “maturity curve” – or chart for

14   determining salaries – did not differentiate between practice areas or divisions when

15   setting  upper  and  lower  limits  for  salaries,  but  instead  relied  on  years  of  legal

16   experience; the Port Authority used the same criteria – such as “decision making”

17   and “interpersonal skills” – to evaluate the performance of all its nonsupervisory



                                                   6
 1   attorneys; and the Port Authority did not invariably separate work by practice area,

 2   but  instead  assigned  work  across  divisions,  and  sometimes  moved  attorneys

 3   between divisions or into consolidated divisions. 

 4          Finally,  the  EEOC  asserted  that  the  claimants’  and  comparators’  jobs

 5   demanded substantially equal skill, effort, and responsibility, and were performed

 6   under similar working conditions – the statutory criteria underlying the equal work

 7   inquiry.    As  to  skill,  the  EEOC  alleged  that  the  attorneys’  jobs  “do  not  require

 8   different experience, training, education, or ability,” and instead require:

 9          the  same  professional  degree  and  admission  to  the  bar[;]  .  .  .
10          problem‐solving  and  analytical  skills  to  identify,  research,  analyze,
11          evaluate, and resolve legal issues clearly and persuasively[;] . . . the use
12          of  professional  judgment  and  legal  skills  to  draft,  review,  and
13          implement legal documents[;] . . . the ability to understand and comply
14          with department, agency, and legal instructions and procedures[;] . . .
15          the ability to consult with and provide legal advice to the same client,
16          the Port Authority[;] . . . the ability to interact and consult with outside
17          legal staff or other Port Authority attorneys on client matters[;] . . . the
18          same  degree  of  diligence  and  persistence[;  and]  .  .  .  the  ability  to
19          manage time, meet deadlines, and prioritize assignments. 
20
21   J.A. 60.  As to effort, the EEOC alleged, without elaboration, that the attorneys’ jobs: 

22          require the same physical or mental exertion[;] . . . are performed under
23          time  pressures  and  deadlines[;  and]  .  .  .  require  the  same
24          problem‐solving and analytical efforts, the same efforts to draft, review,
25          and implement legal documents, the same efforts to consult with and


                                                   7
 1         provide  legal  advice  to  the  Port  Authority,  and  the  same  efforts  to
 2         interact and consult with outside legal staff or other Port Authority
 3         attorneys on client matters. 
 4
 5   J.A. 63‐64.  Concerning responsibility, the EEOC alleged that: 

 6         [C]laimants[’]  and  comparators’  jobs  require  the  same  degree  of
 7         accountability and supervision[;] . . . are all non‐supervisory and have
 8         substantially  the  same  reporting  structure  and  the  same  level  of
 9         supervision[;] . . . are of equal significance to the [Port Authority; and]
10         . . .  require that the claimants and comparators be able to respond to
11         and  act  on  behalf  of  the  General  Counsel.    All  of  the  jobs  are
12         responsible  for  decisions  that  affect  the  Port  Authority’s  rights  and
13         liabilities.    The  jobs  require  independent  judgment  and  discretion
14         subject to the same level of oversight and supervision[;] . . . require that
15         supervisory and management staff remains informed of the status of
16         matters[; and] . . . require the same responsibility to provide advice and
17         respond  to  and  represent  the  interests  of  the  same  client,  the  Port
18         Authority. 
19
20   J.A. 64‐65.  Last, as to working conditions, the EEOC alleged that:

21         [A]ll of the claimants and comparators worked out of the same office,
22         in  a  legal  setting  customarily  used  by  attorneys,  and  none  of  the
23         claimants or comparators were regularly exposed to different physical
24         surroundings, including different elements such as toxic chemicals or
25         fumes, or physical hazards in performing their job duties. 
26
27   J.A. 66.  In sum – stating nothing about the actual content of the work done by the

28   dozens of attorneys either within or across practice areas at the Port Authority – the

29   EEOC’s responses alleged, in conclusory fashion, that “all of the non‐supervisory



                                                 8
 1   attorney jobs in [the Port Authority’s] law department are substantially equivalent

 2   and require the same skill, effort, and responsibility.”  J.A. 69.

 3          Following the EEOC’s filing of its responses, the Port Authority requested

 4   leave to move for judgment on the pleadings pursuant to Rule 12(c).  At a conference

 5   on that request, the district court sought to confirm the basis of the EEOC’s claim. 

 6   First,  the  court  expressed  its  confusion  concerning  the  EEOC’s  selection  of

 7   comparators, which it characterized as, “frankly, random.”  By way of example, the

 8   court noted that the EEOC had compared a female claimant who was admitted to

 9   the  bar  in  1978,  joined  the  Port  Authority  in  1985,  worked  for  the  “Real  Estate,

10   Leases, and Environmental Law” department, and earned $145,262, with a male

11   comparator who was admitted to the bar in 1962, joined the Port Authority in 1994,

12   worked  for  the  “Commercial  Litigation”  department,  and  made  $147,498  –  a

13   difference of sixteen years legal experience and approximately $2,000 salary.  The

14   EEOC defended its selection on the ground that each claimant and her comparators

15   had no “more than ten years[’]” difference in combined years of bar admission and

16   service with the Port Authority.  In the court’s example, then, the male attorney’s

17   additional years of legal experience were offset by the female attorney’s additional



                                                   9
 1   years  at  the  Port  Authority.    Finding  that  the  comparisons  nonetheless  elided

 2   “extraordinary difference[s]” between the attorneys, the court inquired whether the

 3   EEOC’s theory for its claim was that the attorneys’ jobs were equal “regardless of

 4   the[ir]  work,”  that  is,  whether  the  EEOC’s  theory  was  that  “an  attorney  is  an

 5   attorney is an attorney.”  The EEOC agreed that it was, save for the caveat that the

 6   theory – for purposes of this claim – was limited to the Port Authority.  In light of

 7   the EEOC’s “affirmative position that [Port Authority attorneys] are all the same,”

 8   the  court  granted  the  Port  Authority  leave  to  file  its  motion,  which  the  Port

 9   Authority duly filed on September 28, 2011.

10          On the basis of the pleadings and the EEOC’s interrogatory responses, which

11   were treated as a “functional amendment” to the EEOC’s complaint, the district

12   court thereafter granted judgment in favor of the Port Authority.    Port Auth. of N.Y.

13   &  N.J.,  2012  WL  1758128,  at  *1  &  n.2.    In  so  ruling,  the  court  first  held  that  the

14   EEOC’s complaint, “[s]tanding alone,” was “clearly insufficiently pleaded” as it did

15   “nothing more than track the language of the statue.”  Id. at *4.  The court next held

16   that the EEOC’s interrogatory responses successfully pleaded that the claimants’ and

17   comparators’ jobs entailed equal levels of responsibility, given the allegation that the



                                                     10
 1   attorneys  were  all  “nonsupervisory”  and  worked  under  “the  same  reporting

 2   structure and . . . level of supervision.”  Id.  However, the court also determined that

 3   the responses failed adequately to allege that the attorneys’ jobs required equal skill

 4   and effort, given that the EEOC’s reliance on “broad generalities about attorneys in

 5   general” – rather than “say[ing] anything about [the] Port Authority’s attorneys in

 6   particular” – described the work of “virtually any practicing lawyer” and thus did

 7   not amount to “a true comparison of the content of the jobs at issue.”  Id.

 8         Finally, the district court deemed the EEOC’s “an attorney is an attorney is an

 9   attorney” theory insufficient to support its claim.  The court acknowledged that the

10   EEOC  had  alleged  four  facts  suggesting  that  the  Port  Authority  treated  the

11   attorneys’ positions similarly: the claimants and comparators had the same job code;

12   were paid within the bounds of an attorney “maturity curve” based on years of legal

13   experience; were evaluated according to the same performance criteria; and were not

14   inflexibly limited to distinct legal divisions.  Id. at *5.  But the court concluded that

15   these allegations did not touch upon the attorneys’ actual job duties and thus could

16   not give rise to an inference that the attorneys’ jobs required “substantially equal”

17   work.  To reach this conclusion, the court first held that the shared job codes were



                                                11
 1   not entitled “any weight” because titles or codes “are not a reflection of job content.” 

 2   Id.    Similarly,  the  court  deemed  the  use  of  identical  performance  criteria  to  be

 3   insignificant given that the “blandly generic” criteria the Port Authority employed

 4   could be “used to evaluate different employees on different scales.”  Id.  Next, the

 5   court found that the movement of attorneys between divisions was inconsequential,

 6   as  transfers  would  “only  be  asked  of  those  who  have  the  ability  to  satisfy  the

 7   requirements” and that the consolidation of divisions was beside the point as it did

 8   not “speak to the actual  content of the jobs.”  Id.  Last, the court found that the

 9   “maturity curve’s” reliance on years of legal experience to set permissible salary

10   ranges compelled the conclusion that factors “other” than years of legal experience

11   informed the selection of salaries within the predetermined ranges.  Id. at *6.  As

12   such, the court declared that the EEOC’s “bald assertion” that the “other” factor

13   must be sex ignored not only potential differences in the attorneys’ job duties but

14   also the “multitude of legitimate factors” that may have informed the attorneys’

15   salaries.  Id.

16          The district court concluded that it “strains credulity to argue that [the] Port

17   Authority, which does not set wages based on a lockstep scale, does not factor into



                                                  12
 1   its pay decisions the kind and quality of work its attorneys perform.”  Id.  Because

 2   the EEOC’s “allegations as a whole simply do not rise to the requisite level of facial

 3   plausibility,”  the  court  granted  judgment  in  favor  of  the  Port  Authority  and

 4   dismissed the EEOC’s complaint.  Id.  This appeal followed. 

 5                                         DISCUSSION

 6      A.  Legal Standard

 7         We  review  de  novo  a  district  court’s  dismissal  of  a  complaint  pursuant  to

 8   Federal Rule of Civil Procedure 12(c), employing “the same . . . standard applicable

 9   to dismissals pursuant to Fed. R. Civ. P. 12(b)(6).”  Morris v. Schroder Capital Mgmt.

10   Int’l, 445 F.3d 525, 529 (2d Cir. 2006) (internal quotation marks omitted).  Thus, we

11   accept  all  factual  allegations  in  the  complaint  as  true  and  draw  all  reasonable

12   inferences in favor of the plaintiff.  See ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493

13   F.3d 87, 98 (2d Cir. 2007). 

14         The pleading standard we employ in reviewing discrimination complaints is

15   somewhat less settled, however.  In Swierkiewicz v. Sorema N.A., 534 U.S. 506 (2002),

16   the Supreme Court held that an employment discrimination complaint need not set

17   forth “specific facts establishing a prima facie case of discrimination” to survive a



                                                 13
 1   motion to dismiss and, instead, was subject only to the minimal standard required

 2   by Federal Rule of Civil Procedure 8, that a complaint provide “‘a short and plain

 3   statement  of  the  claim  showing  that  the  pleader  is  entitled  to  relief,’”  id.  at  508

 4   (quoting Fed. R. Civ. P. 8(a)(2)), such that it would “‘give the defendant fair notice

 5   of  what  the  plaintiff’s  claim  is  and  the  grounds  upon  which  it  rests,’”  id.  at  512

 6   (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).  At the time, application of Rule 8

 7   was governed by the standard set forth in Conley v. Gibson, which instructs that a

 8   complaint should not be dismissed “unless it appears beyond doubt that the plaintiff

 9   can prove no set of facts in support of his claim which would entitle him to relief.” 

10   355 U.S. at 45‐46.

11          That standard was abandoned by the Court’s later rulings in Twombly and

12   Iqbal,  which  clarified  the  proper  Rule  8  standard  as  being  whether  a  complaint

13   alleged “enough facts to state a claim to relief that is plausible on its face,” Bell Atl.

14   Corp.  v.  Twombly,  550  U.S.  544,  570  (2007),  such  that  a  court  could  “draw  the

15   reasonable  inference  that  the  defendant  is  liable  for  the  misconduct  alleged,”

16   Ashcroft  v.  Iqbal,  556  U.S.  662,  678  (2009).    Contrary  to  Conley’s  “no‐set‐of‐facts”

17   standard, which requires only that a complaint not preclude the viability of claims,



                                                    14
 1   Twombly  and  Iqbal  require  that  a  complaint  support  the  viability  of  its  claims  by

 2   pleading sufficient nonconclusory factual matter  to set forth a claim that is plausible

 3   on its face.  See Twombly, 550 U.S. at 555 (noting that a complaint offering “labels and

 4   conclusions” or “a formulaic recitation of the elements of a cause of action will not

 5   do”); Iqbal, 556 U.S. at 678 (noting that a complaint must demonstrate “more than a

 6   sheer possibility that a defendant has acted unlawfully”); see also EEOC v. Concentra

 7   Health Servs., Inc., 496 F.3d 773, 777 (7th Cir. 2007) (comparing Conley with Twombly). 

 8   In “retiring” Conley, Twombly reaffirmed Swierkiewicz.  See Brown v. Daikin Am. Inc.,

 9   756 F.3d 219, 228 n.10 (2d Cir. 2014).  However, it did so only insofar as Swierkiewicz

10   “did not change the law of pleading, but simply re‐emphasized that the use of a

11   heightened pleading standard for [discrimination] cases was contrary to the Federal

12   Rules’ structure of liberal pleading requirements.”  Twombly, 550 U.S. at 570 (internal

13   quotation marks and ellipsis omitted).

14          Since Twombly and Iqbal, Swierkiewicz’s continued vitality has been an open

15   question in this Circuit.  See, e.g., Daikin Am. Inc., 756 F.3d at 228 & n.10.  Specifically,

16   uncertainty lingered as to whether Twombly and Iqbal overruled Swierkiewicz entirely,

17   or whether Swierkiewicz survives only to the extent that it bars the application of a



                                                  15
 1   pleading standard to discrimination claims that is heightened beyond Twombly’s and

 2   Iqbal’s demand for facial plausibility.  We reject the first proposition.  Twombly’s

 3   endorsement of Swierkiewicz mandates, at a minimum, that Swierkiewicz’s rejection

 4   of  a  heightened  pleading  standard  in  discrimination  cases  remains  valid.    See

 5   Rodriguez‐Reyes v. Molina‐Rodriguez, 711 F.3d 49, 54 & n.3 (1st Cir. 2013) (holding that

 6   Swierkiewicz’s “discussion of the disconnect between the prima facie case and the

 7   rules of pleading”  remains “good law” after Twombly and Iqbal). 

 8         Instead, along with several of our sister circuits, we recognize that Swierkiewicz

 9   has continuing viability, as modified by Twombly and Iqbal.  Swierkiewicz held only

10   that discrimination complaints are subject to the requirements of Rule 8, a rule now

11   guided  by  the  Court’s  more  recent  holdings  on  the  pleading  standard.    See

12   Rodriguez‐Reyes, 711 F.3d at 54 n.3 (stating that Swierkiewicz’s reliance on Conley “to

13   describe the pleading standard . . . is no longer viable”); Fowler v. UPMC Shadyside,

14   578 F.3d 203, 211 (3d Cir. 2009) (noting that Swierkiewicz was “repudiated by both

15   Twombly  and  Iqbal  .  .  .  at  least  insofar  as  [Swierkiewicz]  concerns  pleading

16   requirements  and  relies  on  Conley”).    As  such,  we  conclude  that,  while  a

17   discrimination complaint need not allege facts establishing each element of a prima



                                                16
 1   facie case of discrimination to survive a motion to dismiss, see Swierkiewicz, 534 U.S.

 2   at 510 (noting that the prima facie case requirement is an evidentiary standard), it

 3   must at a minimum assert nonconclusory factual matter sufficient to “‘nudge[] [its]

 4   claims’ . . . ‘across the line from conceivable to plausible’” to proceed, Iqbal, 556 U.S.

 5   at 680 (quoting Twombly, 550 U.S. at 570).  With the proper standard set out, we turn

 6   to the adequacy of the EEOC’s complaint and interrogatory responses. 

 7      B.  The EPA Claim

 8         Congress passed the EPA in 1963 “to legislate out of existence a long‐held, but

 9   outmoded societal view that a man should be paid more than a woman for the same

10   work.”  Belfi v. Prendergast, 191 F.3d 129, 135 (2d Cir. 1999).  From the first, the EPA

11   concerned equal pay for – emphatically – equal work.  To that end, Congress rejected

12   statutory language encompassing “comparable work” to instead mandate equal pay

13   for “equal work on jobs the performance of which requires equal skill, effort, and

14   responsibility,  and  which  are  performed  under  similar  working  conditions.”  29

15   U.S.C. § 206(d)(1); see Brennan v. City Stores, Inc., 479 F.2d 235, 238 (5th Cir. 1973)

16   (quoting 109 Cong. Rec. 9197‐98 (1963)).  Thus, to prove a violation of the EPA, a

17   plaintiff  must  demonstrate  that  “[(1)]  the  employer  pays  different  wages  to



                                                 17
 1   employees  of  the  opposite  sex;  [(2)]  the  employees  perform  equal  work  on  jobs

 2   requiring  equal  skill,  effort,  and  responsibility;  and  [(3)]  the  jobs  are  performed

 3   under similar working conditions.”  Belfi, 191 F.3d at 135 (internal quotation marks

 4   omitted). 

 5          While the equal work inquiry does not demand evidence that a plaintiff’s job

 6   is  “identical”  to  a  higher‐paid  position,  the  standard  is  nonetheless  demanding,

 7   requiring  evidence  that  the  jobs  compared  are  “substantially  equal.”    See

 8   Lavin‐McEleney  v.  Marist  Coll.,  239  F.3d  476,  480  (2d  Cir.  2001).    To  satisfy  this

 9   standard, a plaintiff must establish that the jobs compared entail common duties or

10   content, and do not simply overlap in titles or classifications.  See, e.g., Tomka v. Seiler

11   Corp., 66 F.3d 1295, 1310 (2d Cir. 1995), abrogated on other grounds by Burlington Indus.,

12   Inc. v. Ellerth, 524 U.S. 742 (1998).  This focus on job content has been a constant in

13   the context of the EPA.  For example, the EEOC’s  own regulations provide that

14   “equal work” under the EPA is established not by reference to “job classifications

15   or titles but . . . rather [by] actual job requirements and performance.”  29 C.F.R.

16   § 1620.13(e).  Similarly, the EEOC’s Compliance Manual states that “[j]ob content . . .

17   determines the equality of jobs,” and “whether two jobs are substantially equal”



                                                   18
 1   turns  on  “whether  the  jobs  have  the  same  ‘common  core’  of  tasks.”    EEOC

 2   Compliance Manual § 10‐IV(E)(2) (2000).

 3          The EEOC’s regulations also define the statutory criteria underlying the equal

 4   work inquiry – equal skill,  effort, and responsibility – by reference to actual job

 5   content.  For example, equal skill is defined as including “such factors as experience,

 6   training,  education,  and  ability,”  as  measured  “in  terms  of  the  performance

 7   requirements of the job” at issue.  29 C.F.R. § 1620.15(a) (emphasis added).  Equal

 8   effort, by turn, looks to “the measurement of the physical or mental exertion needed

 9   for  the  performance  of  a  job.”    Id.  §  1620.16(a)  (emphasis  added).    And  equal

10   responsibility turns on “the degree of accountability required in the performance of the

11   job, with emphasis on the importance of the job obligation.”  Id. § 1620.17(a) (emphasis

12   added).    In  addition,  the  regulations  illustrate  these  definitions  by  reference  to

13   fact‐intensive examples that emphasize the centrality of job content to the equal

14   work  inquiry,  such  as  supermarket  employees  who  are  either  required  to  move

15   heavy  boxes  or  reorganize  small  merchandise,  and  sales  clerks  who  are  either

16   entrusted  to  determine  whether  to  accept  personal  checks  or  who  are  not  so

17   empowered.  See id. §§ 1620.15‐17. 



                                                  19
 1          This Court has similarly focused on the congruity and equality of actual job

 2   content between the plaintiff and comparator in weighing EPA claims.  In Tomka v.

 3   Seiler Corporation, we stated that “job content and not job title or description” is the

 4   central concern of an EPA claim.  66 F.3d at 1310.  Given this precept, we affirmed

 5   summary judgment in favor of a defendant on an EPA claim as to two of a plaintiff’s

 6   better‐paid male co‐workers, because the plaintiff had “set forth no specific facts to

 7   indicate that she performed substantially equal work” to those  co‐workers.   Id. 

 8   However, we vacated the judgment and remanded the claim insofar as it concerned

 9   four other better‐paid male co‐workers, because the evidence demonstrated that the

10   plaintiff’s and her co‐workers’ job “duties” were “identical” or “overlap[ped].”  Id.

11   at  1311.    In  Fisher  v.  Vassar  College,  we  first  vacated  and  then,  sitting  en  banc,

12   reversed a judgment in favor of the plaintiff pressing an EPA claim – despite the fact

13   that  she  and  her  better‐paid  male  co‐worker  were  both  professors  at  Vassar  –

14   because the plaintiff “never introduced evidence establishing that she and [and her

15   co‐worker] performed equivalent work.”   70 F.3d 1420, 1452 (2d Cir. 1995), reheard

16   en banc on other grounds, 114 F.3d 1332 (2d Cir. 1997), abrogated on other grounds by

17   Reeves  v.  Sanderson  Plumbing  Prods.,  Inc.,  530  U.S.  133  (2000).    And  tellingly,  in



                                                    20
 1   Lavin‐McEleney  v.  Marist  College,  we  affirmed  a  judgment  in  favor  of  a

 2   professor‐plaintiff  bringing  a  similar  claim  –  despite  the  fact  that  the  chosen

 3   comparator and other statistical evidence compared salaries across departments –

 4   because the plaintiff offered “substantial evidence” that the comparisons “isolate[d]

 5   comparable  positions  [to]  accurately  capture[]  equality  of  skill,  effort,  and

 6   responsibility.” 239 F.3d at 481; see also Byrne v. Telesector Res. Grp., Inc., 339 F. App’x

 7   13, 16 (2d Cir. 2009) (summary order) (affirming summary judgment in favor of

 8   defendant, despite fact that plaintiff and better‐paid male co‐workers had same job

 9   title,  because  “[f]or  purposes  of  an  equal  pay  claim  .  .  .  a  finding  of  substantial

10   equality must be based on actual job content”). 

11          To  be  sure,  the  bulk  of  these  cases  concerned  whether  the  plaintiffs  had

12   proven their EPA claims following summary judgment or trial, not whether the

13   plaintiffs had adequately pleaded their claims.  Nonetheless, these cases as well as

14   the EEOC’s regulations and Compliance Manual stand for a common principle: a

15   successful  EPA  claim  depends  on  the  comparison  of  actual  job  content;  broad

16   generalizations drawn from job titles, classifications, or divisions, and conclusory

17   assertions  of  sex  discrimination,  cannot  suffice.    At  the  pleading  stage,  then,  a



                                                    21
 1   plausible EPA claim must include “sufficient factual matter, accepted as true” to

 2   permit  “the  reasonable  inference”  that  the  relevant  employees’  job  content  was

 3   “substantially  equal.”    See  Iqbal,  556  U.S.  at  678.    Such  factual  allegations  are

 4   necessary to provide “fair notice [to the defendant] of the basis for [the plaintiff’s]

 5   claims.”    Swierkiewicz,  534  U.S.  at  514.    Yet,  despite  a  three‐year  investigation

 6   conducted  with  the  Port  Authority’s  cooperation,  the  EEOC’s  complaint  and

 7   incorporated interrogatory responses rely almost entirely on broad generalizations

 8   drawn from job titles and divisions, and supplemented only by the unsupported

 9   assertion  that  all  Port  Authority  nonsupervisory  attorneys  had  the  same  job,  to

10   support its  “substantially equal” work claim.  As such, the EEOC’s complaint was

11   rightly dismissed. 

12          First, the EEOC alleges in its complaint only that the Port Authority paid its

13   female nonsupervisory attorneys less than its male nonsupervisory attorneys “for

14   substantially equal work,” that these attorneys had “the same job code,” and that the

15   disparity in pay “cannot be attributed to factors other than sex.”  The EEOC’s bald

16   recitation of the elements of an EPA claim and its assertion that the attorneys at issue

17   held “the same job code” are plainly insufficient to support a claim under the EPA. 



                                                  22
 1   See Twombly, 550 U.S. at 555 (deeming a “formulaic recitation of the elements of a

 2   cause of action” insufficient to survive a motion to dismiss); Tomka, 66 F.3d at 1310

 3   (rejecting reliance on “job title or description” alone under the EPA). 

 4         Next, while the interrogatory responses provide some additional content to

 5   the EEOC’s complaint, these responses too are insufficient to support  a “reasonable

 6   inference” of “substantially equal” work or to provide the Port Authority notice of

 7   the grounds for the EEOC’s claim.  See Iqbal, 556 U.S. at 678; Swierkiewicz, 534 U.S.

 8   at 514.  As outlined above, the EEOC alleged that the Port Authority required all of

 9   its nonsupervisory attorneys to have similar “experience, training, education, or

10   ability,”  bar  admission,  and  the  capacity  to  call  upon  “problem‐solving  and

11   analytical  skills”  as  well  as  “professional  judgment.”    However,  such  bland

12   abstractions – untethered from allegations regarding Port Authority attorneys’ actual

13   job  duties  –  say  nothing  about  whether  the  attorneys  were  required  to  perform

14   “substantially equal” work.  Thus, the EEOC’s complaint provides no guidance as

15   to whether the attorneys handled complex commercial matters or minor slip‐and‐

16   falls, negotiated sophisticated lease and financing arrangements or responded to

17   employee complaints, conducted research for briefs or drafted multimillion‐dollar



                                                23
 1   contracts.    The  EEOC  asserts  that  such  allegations  are  unnecessary  because  “all

 2   lawyers perform the same or similar function(s)” and that “most legal jobs involve

 3   the  same  ‘skill.’”    Appellant’s  Br.  at  29.    But  accepting  such  a  sweeping

 4   generalization as adequate to state a claim under the EPA might permit lawsuits

 5   against any law firm – or, conceivably, any type of employer – that does not employ

 6   a lockstep pay model.  Without more, these facts cannot be read to raise the EEOC’s

 7   “substantially equal” work claim “above the speculative level.”  See Twombly, 550

 8   U.S. at 555.

 9          Nor does the EEOC’s table purporting to compare claimants and comparators

10   bolster  its  claim.    As  the  district  court  noted,  the  comparisons  drawn  appear

11   superficially random, and rightly so: as the EEOC acknowledged, the table simply

12   juxtaposes claimants and comparators whose “combined” bar admission and service

13   dates are separated by no “more than ten years” – a full decade of difference in

14   experience.3   That the EEOC faulted the Port Authority for paying a male attorney




            3
                This  ten‐year  range  is  not  the  table’s  only  shortcoming.    The  EEOC  nowhere
     clarifies whether the attorneys cited in the table always worked in the same divisions since
     joining the Port Authority or even whether they have always worked in legal positions.  For
     instance, the table indicates that several attorneys joined the Port Authority years before
     their admission to the bar.

                                                    24
 1   only $2,000 more in salary than his female co‐worker with sixteen less years of legal

 2   experience only serves to underscore the paucity of support offered by the EEOC’s

 3   selection of comparators.  Moreover, the table includes multiple male attorneys who

 4   were paid more than their male co‐workers with similar qualifications, undermining

 5   the EEOC’s contention that sex alone informed the alleged pay disparities at the Port

 6   Authority.  And while twelve of the EEOC’s 338 identified pairs of claimants shared

 7   similar bar admission dates and years of service and worked in the same division

 8   at the same time, this allegation fails to demonstrate that all Port Authority attorneys

 9   perform “substantially equal” work.

10          Finally, the EEOC’s theory that “an attorney is an attorney is an attorney”

11   does nothing to assist its claim.  As detailed above, such broad generalizations based

12   on  mere  job  classifications  are  not  cognizable  under  the  EPA.    And  while  it  is

13   conceivable that the EEOC might have alleged facts supporting its contention that

14   the attorneys’ job duties were treated interchangeably, potentially giving rise to an

15   inference  that  they  performed  “substantially  equal”  work,  no  such  specific

16   allegations can be found in the EEOC’s complaint.  See Beck‐Wilson v. Principi, 441

17   F.3d 353, 360‐61 (6th Cir. 2006) (holding that evidence that jobs were “fungible”



                                                  25
 1   could “support  a prima facie case under the EPA” where plaintiffs established that

 2   defendant  hospital  “employed  [predominantly  female  nurse  practitioners]  and

 3   [predominantly  male  physician  assistants]  interchangeably”  and  that  “the  basic

 4   duties of both [of those] jobs at the [hospital] c[ould] be performed by either [nurse

 5   practitioners] or [physician assistants]”).  Rather, the EEOC’s more particularized

 6   allegations – that Port Authority attorneys had the same job code; were evaluated

 7   according to the same broad criteria; were paid according to the same “maturity

 8   curve”; and were not limited to distinct legal divisions – at most demonstrate that

 9   Port Authority attorneys were subject to the same human resources policies.  

10         Job codes, again, say nothing of actual job duties and are thus peripheral to

11   an  EPA  claim.    The  use  of  identical  evaluative  criteria  such  as  “project

12   management,” “communication,” “flexibility and adaptability,” and “attendance,”

13   moreover, speaks only to the breadth of the standards used, not to whether the

14   attorneys  subject  to  evaluation  face  varying  workplace  demands.    And,  as  the

15   district court noted, the “maturity curve’s” reliance on years of legal experience to

16   set salary ranges supports only the inference that factors other than legal experience

17   – be it job content or any number of other criteria – informed the determination of



                                               26
 1   salaries  within  the  curve.    Finally,  the  transfer  of  attorneys  between  divisions

 2   supports the inference that some attorneys had multidisciplinary skill sets, not that

 3   all Port Authority attorneys were required to be so skilled.  All told, the EEOC’s

 4   allegations  supporting  its  “an  attorney  is  an  attorney  is  an  attorney”  theory  do

 5   nothing  to  elucidate  the  skills  or  effort  demanded  of  the  Port  Authority’s  many

 6   attorneys and, thus, do nothing to support the EEOC’s claim. 

 7          Simply put, the EEOC has not alleged a single nonconclusory fact supporting

 8   its assertion that the claimants’ and comparators’ jobs required “substantially equal”

 9   skill and effort.  That the EEOC’s failure to include such factual allegations followed

10   a three‐year investigation into the Port Authority’s pay practices – an investigation

11   conducted  with  the  Port  Authority’s  cooperation  –  is  of  some  note.    The

12   determination  of  whether  a  complaint  states  a  plausible  claim  for  relief  is  “a

13   context‐specific  task  that  requires  the  reviewing  court  to  draw  on  its  judicial

14   experience and common sense.”  Iqbal, 556 U.S. at 679.  Here, the EEOC had ready

15   access  to  Port  Authority  documents  and  employees,  including  to  the  claimants

16   asserting EPA violations, yet the EEOC failed – in fact, repeatedly rejected the need

17   –  to  allege  any  factual  basis  for  inferring  that  the  attorneys  at  issue  performed



                                                   27
 1   “substantially equal” work.  See Pension Benefit Guar. Corp. ex rel. St. Vincent Catholic

 2   Med. Ctrs. Ret. Plan v. Morgan Stanley Inv. Mgmt. Inc., 712 F.3d 705, 723 (2d Cir. 2013)

 3   (concluding that the plaintiffs’ “imprecise pleading is particularly inappropriate .

 4   . . where the plaintiffs necessarily ha[d] access, without discovery, to . . . specific

 5   information from which to fashion a suitable complaint”); Concentra Health Servs.,

 6   Inc., 496 F.3d at 780 (“The rules do not require unnecessary detail, but neither do

 7   they promote vagueness or reward deliberate obfuscation. . . .  A complaint should

 8   contain  information  that  one  can  provide  and  that  is  clearly  important  .  .  .  .”).

 9   Compare Chepak v. Metro. Hosp., 555 F. App’x 74, 76 (2d Cir. 2014) (summary order)

10   (vacating dismissal of EPA complaint where pro se plaintiff asserted she was paid

11   less to do the “same job” as her male predecessor). 

12          Given the foregoing analysis, the EEOC’s pleadings cannot be said to contain

13   “enough fact[s] to raise a reasonable expectation that discovery will reveal evidence

14   of illegal[ity].”  See Twombly, 550 U.S. at 556 (emphasis added).  Nor do the EEOC’s

15   allegations,  read  as  a  whole  and  with  every  reasonable  inference  drawn  in  the

16   EEOC’s  favor,  suggest  “more  than  a  sheer  possibility”  that  the  Port  Authority

17   violated the EPA.  Iqbal, 556 U.S. at 678; see N.J. Carpenters Health Fund v. Royal Bank



                                                   28
 1   of Scot. Grp., PLC, 709 F.3d 109, 121 (2d Cir. 2013) (“[C]ourts may draw a reasonable

 2   inference of liability when the facts alleged are suggestive of, rather than merely

 3   consistent with, a finding of misconduct.”).  The EEOC has alleged, at most, that

 4   some  female  nonsupervisory  attorneys  were  paid  less  than  some  male

 5   nonsupervisory attorneys at the Port Authority during the relevant period – and

 6   that, in other instances, the situation was reversed.  The EEOC has not, however,

 7   plausibly  pleaded  that  these  pay  differentials  existed  despite  the  attorneys’

 8   performance of “substantially equal” work, the only workplace ill addressed by the

 9   EPA.  Without any nonconclusory allegations supporting such a claim, the district

10   court did not err in determining that the EEOC’s complaint was properly dismissed.4

11                                          CONCLUSION

12          For the foregoing reasons, we AFFIRM the judgment of the district court.
13




            4
              In so ruling, we do not address the question whether the EEOC must name all
     claimants  prior  to  suit  or  whether  the  EEOC  must  allege  facts  supporting  that  each
     claimant performed “substantially equal” work to a higher‐paid co‐worker of the opposite
     sex.  We hold only that where, as here, a plaintiff fails to allege any nonconclusory facts
     from which to infer that a single claimant performed “substantially equal” work to a higher‐
     paid co‐worker of the opposite sex, the plaintiff has failed to state a plausible claim for
     relief under the EPA.  

                                                   29